
	
		II
		111th CONGRESS
		2d Session
		S. 3955
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for members of the reserve
		  components, a member or former member of a reserve component who is eligible
		  for retired pay but for age, widows and widowers of retired members, and
		  dependents.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard, Reserve, “Gray Area”
			 Retiree, and Surviving Spouses Space-available Travel Equity Act of
			 2010.
		2.Eligibility of reserve
			 members, gray-area retirees, widows and widowers of retired members, and
			 dependents for space-available travel on military aircraft
			(a)EligibilityChapter 157 of title 10, United States
			 Code, is amended by inserting after section 2651 the following new
			 section:
				
					2652.Space-available
				travel on department of defense aircraft: reserve members, reserve members
				eligible for retired pay but for age; widows and widowers of retired members
				and dependents
						(a)Reserve
				membersA member of a reserve component holding a valid Uniformed
				Services Identification and Privilege Card shall be provided transportation on
				Department of Defense aircraft, on a space-available basis, on the same basis
				as active duty members of the uniformed services under any other provision of
				law or Department of Defense regulation.
						(b)Reserve
				retirees under applicable eligibility ageA member or former
				member of a reserve component who, but for being under the eligibility age
				applicable to the member under section 12731 of this title, otherwise would be
				eligible for retired pay under chapter 1223 of this title shall be provided
				transportation on Department of Defense aircraft, on a space-available basis,
				on the same basis as members of the armed forces entitled to retired pay under
				any other provision of law or Department of Defense regulation.
						(c)Widows and
				widowers of retired members
							(1)In
				generalAn unremarried widow or widower of a member of the armed
				forces described in paragraph (2) shall be provided transportation on
				Department of Defense aircraft, on a space-available basis, on the same basis
				as members of the armed forces entitled to retired pay under any other
				provision of law or Department of Defense regulation.
							(2)Members
				coveredA member of the armed forces referred to in paragraph (1)
				is a member who—
								(A)is entitled to
				retired pay;
								(B)dies in line of
				duty while on active duty and is not eligible for retired pay; or
								(C)in the case of a
				member of a reserve component, dies as a result of a line of duty condition and
				is not eligible for retired pay.
								(d)DependentsA
				dependent of a member or former member described in either subsections (a) or
				(b) or of a deceased member entitled to retired pay holding a valid Uniformed
				Services Identification and Privilege Card and a surviving unremarried spouse
				and the surviving dependent of a deceased member or former member described in
				subsection (b) holding a valid Uniformed Services Identification and Privilege
				Card shall be provided transportation on Department of Defense aircraft, on a
				space-available basis, if the dependent is accompanying the member or, in the
				case of a deceased member, is the surviving unremarried spouse of the deceased
				member or is a dependent accompanying the surviving unremarried spouse of the
				deceased member.
						(e)Definition of
				dependentIn this section,
				the term dependent has the meaning given that term in section 1072
				of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2651 the following
			 new item:
				
					
						2652. Space-available travel on
				department of defense aircraft: reserve members, reserve members eligible for
				retired pay but for age; widows and widowers of retired members and
				dependents.
					
					.
			
